EXHIBIT 10.101

FORM OF AWARD AGREEMENT

FOR RESTRICTED STOCK UNITS

FOR EXECUTIVE OFFICERS

UNDER THE MSCI INC. 2007 AMENDED AND RESTATED EQUITY INCENTIVE COMPENSATION PLAN

MSCI Inc. (“MSCI,” together with its Subsidiaries, the “Company”) hereby grants
to you Restricted Stock Units (“RSUs”) as described below. The awards are being
granted under the MSCI Inc. 2007 Amended and Restated Equity Incentive
Compensation Plan (as may be amended from time to time, the “Plan”).

 

Participant: [Name] Number of RSUs Granted: [#] RSUs Grant Date: [Date] (the
“Grant Date”) Vesting Schedule: [•]

Your RSUs may be subject to forfeiture or recoupment if you terminate employment
with the Company or do not comply with the notice requirements, as set forth in
the Plan and this Restricted Stock Unit Award Agreement (including Exhibit A and
Exhibit B attached hereto, this “Award Agreement”).

You agree that this Award Agreement is granted under the Plan and governed by
the terms and conditions of the Plan and Exhibit A and Exhibit B attached
hereto. You also agree that RSUs granted to you pursuant to this Award Agreement
and any Shares issued in settlement or satisfaction thereof are subject to the
MSCI Clawback Policy. You will be able to access a prospectus and tax supplement
that contains important information about this award via the MSCI website or
your brokerage account. Unless defined in this Award Agreement, capitalized
terms shall have the meanings ascribed to them in the Plan.

IN WITNESS WHEREOF, MSCI has duly executed and delivered this Award Agreement as
of the Grant Date.

 

MSCI Inc.

 

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS

OF THE RESTRICTED STOCK UNIT AWARD AGREEMENT

Section 1. RSUs Generally. MSCI has awarded you RSUs as an incentive for you to
continue to provide services to the Company and to align your interests with
those of the Company. As such, you will earn your RSUs only if you remain in
continuous employment with the Company through the applicable Vesting Dates, or
as otherwise set forth below. Each RSU corresponds to one share of MSCI common
stock, par value $0.01 per share (each, a “Share”). Each RSU constitutes a
contingent and unsecured promise by MSCI to deliver one Share on the conversion
date for such RSU.

Section 2. Vesting, Conversion and HSR Act.

(a) Vesting. Your RSUs shall vest [•] (each, a “Vesting Date”) in the amounts as
set forth below; provided that, subject to Section 4 and Section 5, you continue
to be employed by the Company on each such Vesting Date; provided, further, that
you have complied with all applicable provisions of the HSR Act.

(b) Conversion. Vested RSUs shall convert into Shares on the Vesting Date or as
soon as reasonably practicable, but in no event later than 30 days thereafter.

(c) HSR Act. If unvested RSUs would have vested pursuant to this Section 2 or
Section 4, but did not vest solely because you were not in compliance with all
applicable provisions of the HSR Act, subject to 409A, the vesting date for such
RSUs shall occur on the first date following the date on which you have complied
with all applicable provisions of the HSR Act.

Section 3. Dividend Equivalent Payments. Until your RSUs convert to Shares, if
MSCI pays a dividend on Shares, you will be entitled to a dividend equivalent
payment in the same amount as the dividend you would have received if you held
Shares for your vested and unvested RSUs immediately prior to the record date.
No dividend equivalents will be paid to you with respect to any canceled or
forfeited RSUs. MSCI will decide on the form of payment and may pay dividend
equivalents in Shares, in cash or in a combination thereof, unless otherwise
provided in Exhibit B. MSCI will pay the dividend equivalent when it pays the
corresponding dividend on its common stock or on the next regularly scheduled
payroll date. The gross amount of any dividend equivalents paid to you with
respect to RSUs that do not vest and convert to Shares shall be subject to
potential recoupment or payback (such recoupment or payback of dividend
equivalents, the “Clawback”) following the cancellation or forfeiture of the
underlying RSUs. You consent to the Company’s implementation and enforcement of
the Clawback and expressly agree that MSCI may take such actions as are
necessary to effectuate the Clawback consistent with applicable law. If, within
a reasonable period, you do not tender repayment of the dividend equivalents in
response to demand for repayment, MSCI may seek a court order against you or
take any other actions as are necessary to effectuate the Clawback.

 

A-1



--------------------------------------------------------------------------------

Section 4. Termination of Employment Prior to Vesting Date.

Upon termination of employment with the Company prior to a Vesting Date pursuant
to this Section 4, the following special vesting and payment terms will apply to
your unvested RSUs:

(a) Termination of Employment Due to Death or Disability. If your employment
with the Company terminates due to death or Disability, your RSUs will
immediately vest and convert into Shares on the date of termination of your
employment or within 30 days thereafter. Such Shares shall be delivered to the
beneficiary(ies) you have designated pursuant to Section 9 or the legal
representative of your estate, as applicable.

(b) Involuntary Termination of Employment by the Company Prior to Full Career
Retirement Eligibility. In the event of an involuntary termination of your
employment by the Company without Cause prior to Full Career Retirement
eligibility, provided that you execute and do not revoke an agreement and
release of claims satisfactory to the Company within 60 days following
termination of your employment, your RSUs will vest and convert into Shares
within 60 days following such termination. If such 60-day period begins in one
taxable year and ends in a subsequent taxable year, such vesting and conversion
shall occur in the second taxable year.

(c) Involuntary Termination of Employment by the Company Following Full Career
Retirement Eligibility. In the event of an involuntary termination of your
employment by the Company without Cause following Full Career Retirement
eligibility, provided that you execute and do not revoke an agreement and
release of claims satisfactory to the Company within 60 days following
termination of your employment, your RSUs will vest and convert into Shares at
any time, in the discretion of the Committee, during the period commencing on
(i) [•] of the year following the year of termination and (ii) ending on the
one-year anniversary of your termination of employment (or, if earlier, 15 days
following the expiration of the Delay Period) (such period, the “Settlement
Period”); provided, however, that in no event will your RSUs vest and convert
into Shares at any time before [•] of the year following the year of
termination.

(d) Full Career Retirement. If your employment with the Company terminates due
to Full Career Retirement, provided you do not engage in Competitive Activity
prior to the conversion date set forth in this Section 4(d), your RSUs will vest
and convert into Shares at any time, in the discretion of the Committee, during
the Settlement Period; provided, however, that in no event will your RSUs vest
and convert into Shares at any time before [•] of the year following the year of
termination. In the event you engage in Competitive Activity, you will forfeit
any RSUs outstanding as of the date of your Full Career Retirement. You may be
required to provide MSCI with a written certification or other evidence that it
deems appropriate, in its sole discretion, to confirm that you have not engaged
in Competitive Activity.

 

A-2



--------------------------------------------------------------------------------

(e) Governmental Service Termination. If your employment with the Company
terminates in a Governmental Service Termination, to the extent permitted under
Section 409A, your RSUs will vest and convert into Shares on the date of such
termination or within 60 days thereafter.

(f) Other Resignations from Employment. All other resignations from employment
must comply with the Notice Requirements.

(i) If you resign from your employment with the Company under circumstances
which are not in accordance with the provisions above in this Section 4, you
will forfeit any RSUs that have not vested as of your last day of employment
with the Company; and

(ii) If, prior to a Vesting Date, you give MSCI notice of your intention to
resign from your employment with the Company as of a date following such Vesting
Date, your RSUs will vest and settle in accordance with Section 2; provided,
however, that if you do not subsequently comply with the Notice Requirements,
the Committee may, in its discretion, require that the gross cash value of the
RSUs delivered to you in accordance with this Section 4(f)(ii) be subject to
recoupment or payback.

For the avoidance of doubt, (A) revocation of a notice of intention to resign
may, in the Company’s sole discretion or if required to comply with
Section 409A, be deemed to be noncompliant with the Notice Requirements and, in
connection with such revocation, your RSUs may be forfeited and (B) if, after
you have given notice of your intention to resign or retire, as applicable, from
your employment with the Company, the Company involuntarily terminates your
employment without Cause prior to the expiration of your notice period, your
outstanding RSUs will be treated in accordance with Sections 4(b) or 4(c), as
applicable.

Notwithstanding anything to the contrary contained herein, the unvested RSUs
shall only vest pursuant to this Section 4 provided that you have complied with
all applicable provisions of the HSR Act.

Section 5. Change in Control.

(a) General. In the event of a Change in Control, the Committee, in its sole
discretion, may provide for (i) the continuation or assumption of your
outstanding RSUs under the Plan by the Company (if it is the surviving
corporation) or by the surviving corporation or its parent, in which case your
RSUs will continue to be subject to the terms of this Award Agreement, or
(ii) the lapse of restrictions relating to and the settlement of your
outstanding RSUs immediately prior to such Change in Control in the event a
buyer will not continue or assume the RSUs. Following a Change in Control in
which your outstanding RSUs are continued or assumed pursuant to clause (i)
above, such RSUs may be settled in cash, stock or a combination thereof.

 

A-3



--------------------------------------------------------------------------------

(b) Qualifying Termination. In the event of a Qualifying Termination (as defined
below), your RSUs will vest and convert into Shares within 60 days following
such Qualifying Termination. If such 60-day period begins in one taxable year
and ends in a subsequent taxable year, such vesting and conversion shall occur
in the second taxable year. “Qualifying Termination” means a termination of
employment by the Company without Cause or by you for Good Reason (which shall
be deemed an involuntary termination of employment by the Company without
Cause), in each case within 24 months following the effective date of the Change
in Control in which the RSUs are continued or assumed.

Section 6. Cancellation of Awards. Notwithstanding any other terms of this Award
Agreement, your RSUs will be canceled prior to conversion in the event of any
Cancellation Event. You may be required to provide MSCI with a written
certification or other evidence that it deems appropriate, in its sole
discretion, to confirm that no Cancellation Event has occurred. If you fail to
submit a timely certification or evidence, MSCI will cancel your award. Except
as explicitly provided in Section 4, upon a termination of your employment by
you or by the Company for any reason, any of your RSUs that have not vested
pursuant to Section 2 as of the date of your termination of employment with the
Company will be canceled and forfeited in full as of such date.

Section 7. Tax and Other Withholding Obligations. Pursuant to rules and
procedures that MSCI establishes (including those set forth in Section 16(a) of
the Plan), tax or other withholding obligations arising upon vesting and
conversion (as applicable) of your RSUs may be satisfied, in MSCI’s sole
discretion, by having MSCI withhold Shares, tendering Shares or by having MSCI
withhold cash if MSCI provides for a cash withholding option, in each case in an
amount sufficient to satisfy the tax or other withholding obligations. Shares
withheld or tendered will be valued using the Fair Market Value of the Shares on
the date your RSUs convert. In order to comply with applicable accounting
standards or the Company’s policies in effect from time to time, MSCI may limit
the amount of Shares that you may have withheld or that you may tender. You
acknowledge that, if you are subject to Tax-Related Items (as defined below) in
more than one jurisdiction, the Company (including any former employer) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

Section 8. Nontransferability. You may not sell, pledge, hypothecate, assign or
otherwise transfer your RSUs, other than as provided in Section 9 or by will or
the laws of descent and distribution or otherwise as provided for by the
Committee.

Section 9. Designation of a Beneficiary. If you reside in the United States, you
may make a written designation of a beneficiary or beneficiaries to receive all
or part of the Shares to be paid under this Award Agreement in the event of your
death. To make a beneficiary designation, you must complete and file the form
attached hereto as Appendix A with your personal tax or estate planning
representative. Any Shares that become payable upon your death, and as to which
a designation of beneficiary is not in effect, will be distributed to your
estate. You may replace or revoke your beneficiary designation at any time. If
there is any question as to the legal right of any beneficiary(ies) to receive
Shares under this award, MSCI may determine in its sole discretion to deliver
the Shares in question to your estate. MSCI’s determination shall be binding and
conclusive on all persons, and it will have no further liability to anyone with
respect to such Shares.

 

A-4



--------------------------------------------------------------------------------

Section 10. Ownership and Possession. Except as set forth herein, you will not
have any rights as a stockholder in the Shares corresponding to your RSUs prior
to conversion of your RSUs.

Section 11. Securities Law Compliance Matters. MSCI may, if it determines it is
appropriate, affix any legend to the stock certificates representing Shares
issued upon conversion of your RSUs and any stock certificates that may
subsequently be issued in substitution for the original certificates. MSCI may
advise the transfer agent to place a stop order against such Shares if it
determines that such an order is necessary or advisable.

Section 12. Compliance with Laws and Regulations. Any sale, assignment,
transfer, pledge, mortgage, encumbrance or other disposition of Shares issued
upon conversion of your RSUs (whether directly or indirectly, whether or not for
value, and whether or not voluntary) must be made in compliance with any
applicable constitution, rule, regulation, or policy of any of the exchanges,
associations or other institutions with which MSCI has membership or other
privileges, and any applicable law, or applicable rule or regulation of any
governmental agency, self-regulatory organization or state or federal regulatory
body.

Section 13. No Entitlements.

(a) No Right to Continued Employment. This RSU award is not an employment
agreement, and nothing in this Award Agreement or the Plan shall alter your
status as an “at-will” employee of the Company.

(b) No Right to Future Awards. This award, and all other awards of RSUs and
other equity-based awards, are discretionary. This award does not confer on you
any right or entitlement to receive another award of RSUs or any other
equity-based award at any time in the future or in respect of any future period.
You agree that any release required under Section 4 of this Award Agreement is
in exchange for the grant of RSUs hereunder, for which you have no current
entitlement.

(c) No Effect on Future Employment Compensation. MSCI has made this award to you
in its sole discretion. This award does not confer on you any right or
entitlement to receive compensation in any specific amount. In addition, this
award is not part of your base salary or wages and will not be taken into
account in determining any other employment-related rights you may have, such as
rights to pension or severance pay.

Section 14. No Advice Regarding Grant. The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding your participation in the Plan, or your acquisition or sale of the
underlying Shares. You are hereby advised to consult with your own personal tax,
legal and financial advisors regarding your participation in the Plan before
taking any action related to the Plan.

 

A-5



--------------------------------------------------------------------------------

Section 15. Consents under Local Law. Your award is conditioned upon the making
of all filings and the receipt of all consents or authorizations required to
comply with, or to be obtained under, applicable local law.

Section 16. Award Modification and Section 409A.

(a) Modification. MSCI reserves the right to modify or amend unilaterally the
terms and conditions of your RSUs, without first asking your consent, or to
waive any terms and conditions that operate in favor of MSCI. MSCI may not
modify your RSUs in a manner that would materially impair your rights in your
RSUs without your consent; provided, however, that MSCI may, without your
consent, amend or modify your RSUs in any manner that MSCI considers necessary
or advisable to comply with applicable law, stock market or exchange rules and
regulations or accounting or tax rules and regulations or to ensure that your
RSUs are not subject to tax prior to payment. MSCI will notify you of any
amendment of your RSUs that affects your rights. Any amendment or waiver of a
provision of this Award Agreement (other than any amendment or waiver applicable
to all recipients generally), which amendment or waiver operates in your favor
or confers a benefit on you, must be in writing and signed by the Global Head of
Human Resources, the Chief Administrative Officer, the Chief Financial Officer
or the General Counsel (or if such positions no longer exist, by the holders of
equivalent positions) to be effective.

(b) Section 409A.

(i) You understand and agree that all payments made pursuant to this Award
Agreement are intended to be exempt and/or comply with Section 409A, and shall
be interpreted on a basis consistent with such intent. For the avoidance of
doubt, the Company makes no representations that the payments provided under
this Award Agreement comply with Section 409A, and in no event will the Company
be liable for any taxes, penalties, interest or other expenses that may be
incurred by you on account of non-compliance with Section 409A.

(ii) Notwithstanding the other provisions of this Award Agreement, to the extent
necessary to comply with Section 409A, no conversion specified hereunder shall
occur unless permissible under Section 409A. If MSCI considers you to be one of
its “specified employees” and you are a U.S. taxpayer, in each case, at the time
of your “separation from service” (as such terms are defined in the Code) from
the Company, no conversion specified hereunder shall occur prior to the
expiration of the six-month period measured from the date of your separation
from service from the Company (such period, the “Specified Employee Period”).
Any conversion of RSUs into Shares that would have occurred during the Specified
Employee Period but for the fact that you are deemed to be a specified employee
shall be satisfied either by (A) conversion of such RSUs into Shares on the
first business day following the Specified Employee Period or (B) a cash payment
on the first business day following the Specified Employee Period equal to the
value of such RSUs on the scheduled conversion date (based on the value of the
Shares on such date) plus accrued interest as

 

A-6



--------------------------------------------------------------------------------

determined by MSCI; provided, that to the extent this Section 16(b)(ii) is
applicable, in the event that after the date of your separation from service
from the Company you (X) die or (Y) accept employment at a Governmental Employer
and provide MSCI with satisfactory evidence demonstrating that as a result of
such new employment the divestiture of your continued interest in MSCI equity
awards or continued ownership of the Shares is reasonably necessary to avoid the
violation of U.S. federal, state or local, foreign ethics or conflicts of
interest law applicable to you at such Governmental Employer, any conversion or
payment delayed pursuant to this Section 16(b)(ii) shall occur or be made
immediately. For the avoidance of doubt, any determination as to form of payment
provided in this Section 16(b)(ii) will be in the sole discretion of MSCI.

(iii) For purposes of any provision of this Award Agreement providing for the
payment of any amounts of nonqualified deferred compensation upon or following a
termination of employment from the Company, references to your “termination of
employment” (and corollary terms) shall be construed to refer to your
“separation from service” from the Company.

(iv) MSCI reserves the right to modify the terms of this Award Agreement,
including, without limitation, the payment provisions applicable to your RSUs,
to the extent necessary or advisable to comply with Section 409A and reserves
the right to make any changes to your RSU award so that it does not become
subject to Section 409A or become subject to a Specified Employee Period.

Section 17. Severability. In the event MSCI determines that any provision of
this Award Agreement would cause you to be in constructive receipt for United
States federal or state income tax purposes of any portion of your award, then
such provision will be considered null and void, and this Award Agreement will
be construed and enforced as if the provision had not been included in this
Award Agreement as of the date such provision was determined to cause you to be
in constructive receipt of any portion of your award.

Section 18. Successors. This Award Agreement shall be binding upon and inure to
the benefit of any successor or successors of the Company and any person or
persons who shall, upon your death, acquire any rights hereunder in accordance
with this Award Agreement or the Plan.

Section 19. Governing Law; Venue. This Award Agreement and the related legal
relations between you and the Company will be governed by and construed in
accordance with the laws of the State of New York, without regard to any
conflicts or choice of law, rule or principle that might otherwise refer the
interpretation of the award to the substantive law of another jurisdiction. For
purposes of litigating any dispute that arises under this grant or the Award
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of New York, agree that such litigation shall be conducted in the courts
of New York County, New York, or the federal courts for the United States for
the Southern District of New York, where this grant is made and/or to be
performed.

 

A-7



--------------------------------------------------------------------------------

Section 20. Rule of Construction for Timing of Conversion. With respect to each
provision of this Award Agreement that provides for your RSUs to convert to
Shares on a specified event or date, such conversion will be considered to have
been timely made, and neither you nor any of your beneficiaries or your estate
shall have any claim against the Company for damages based on a delay in
payment, and the Company shall have no liability to you (or to any of your
beneficiaries or your estate) in respect of any such delay, as long as payment
is made by December 31 of the year in which the applicable vesting date or such
other specified event or date occurs, or if later, by March 15th of the year
following such specified event or date.

Section 21. Non-U.S. Participants. The following provisions will apply to you if
you reside or work outside of the United States. For the avoidance of doubt, if
you reside or work in the United States and subsequently relocate to another
country after the Grant Date, or if you reside in another country and
subsequently relocate to the United States after the Grant Date, the following
provisions may apply to you to the extent MSCI determines that the application
of such terms and conditions is necessary or advisable for tax, legal or
administrative reasons.

(a) Termination of Employment. Unless otherwise provided in Section 4, your
employment relationship will be considered terminated as of the date you are no
longer actively providing services to the Company (whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any), and such date will
not be extended by any notice period (e.g., your period of service would not
include any contractual notice period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any).

(b) Tax and Other Withholding Obligations. You acknowledge that, regardless of
any action taken by the Company, the ultimate liability for all income tax,
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”) is and remains your responsibility and
may exceed the amount actually withheld by the Company. You further acknowledge
that the Company (i) makes no representations or undertaking regarding the
treatment of any Tax-Related Items in connection with any aspect of the RSUs,
including, but not limited to, the grant, vesting or settlement of the RSUs, the
subsequent sale of Shares acquired pursuant to such settlement and the receipt
of any dividend equivalents and/or dividends; and (ii) does not commit to and is
under no obligation to structure the terms of the grant or any aspect of the
RSUs to reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result.

If the obligation for Tax-Related Items is satisfied by withholding in Shares,
for tax purposes, you are deemed to have been issued the full number of Shares
subject to the vested RSUs, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items.

 

A-8



--------------------------------------------------------------------------------

In the event that withholding in and/or tendering Shares is problematic under
applicable tax or securities law or has materially adverse accounting
consequences, by your acceptance of the RSUs, you authorize and direct MSCI and
any brokerage firm determined acceptable to MSCI to sell on your behalf a whole
number of Shares from those Shares issued to you as MSCI determines to be
appropriate to generate cash proceeds sufficient to satisfy the obligation for
Tax-Related Items. Depending on the withholding method, the Company may withhold
or account for Tax-Related Items by considering maximum applicable rates, in
which case you will receive a refund of any over-withheld amount in cash and
will have no entitlement to the stock equivalent.

Finally, you agree to pay to the Company, including through withholding from
your wages or other cash compensation paid to you by MSCI and/or your employer,
any amount of Tax-Related Items that the Company may be required to withhold or
account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described. MSCI may refuse to issue or deliver
the Shares or the proceeds of the sale of Shares if you fail to comply with your
obligations in connection with the Tax-Related Items.

(c) Nature of Grant. In accepting the RSUs, you acknowledge, understand and
agree that:

(i) the Plan is established voluntarily by MSCI, it is discretionary in nature
and it may be modified, amended, suspended or terminated by MSCI at any time, to
the extent permitted by the Plan;

(ii) this RSU award is not an employment or service agreement, and nothing in
this Award Agreement or your participation in the Plan shall create a right to
continued employment with the Company or interfere with the ability of the
Company to terminate your employment or service relationship (if any);

(iii) this award, and all other awards of RSUs and other equity-based awards,
are discretionary, voluntary and occasional. This award does not confer on you
any contractual or other right or entitlement to receive another award of RSUs,
any other equity-based award or benefits in lieu of RSUs at any time in the
future or in respect of any future period. You agree that any release required
under Section 4 of this Award Agreement is in exchange for the grant of RSUs
hereunder, for which you have no current entitlement.

(iv) MSCI has made this award to you in its sole discretion. All decisions with
respect to future RSU or other grants, if any, will be at the sole discretion of
MSCI;

(v) you are voluntarily participating in the Plan;

(vi) the grant of RSUs and the Shares subject to the RSUs are not intended to
replace any pension rights or compensation;

 

A-9



--------------------------------------------------------------------------------

(vii) this award does not confer on you any right or entitlement to receive
compensation in any specific amount. In addition, the RSUs and the Shares
subject to the RSUs, and the income and value of same, are not part of normal or
expected compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, holiday pay, pension or retirement or welfare benefits or
similar payments;

(viii) unless otherwise agreed with MSCI, the RSUs and the Shares subject to the
RSUs, and the income and value of same, are not granted as consideration for, or
in connection with, the service you may provide as a director of a Subsidiary;

(ix) the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

(x) no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the termination of your employment
relationship (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any); and

(xi) you acknowledge and agree that the Company shall not be liable for any
foreign exchange rate fluctuation between your local currency and the
U.S. Dollar that may affect the value of the RSU or of any amounts due to you
pursuant to the settlement of the RSU or the subsequent sale of any shares of
Common Stock acquired upon settlement.

(d) Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Award Agreement and any other RSU grant materials by and
among, as applicable, MSCI and any Subsidiary for the exclusive purpose of
implementing, administering and managing your participation in the Plan.

You understand that the Company may hold certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any Shares or directorships held in MSCI, details of all
RSUs or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in your favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.

You understand that Data will be transferred to E*Trade Financial Corporate
Services, Inc., or such other stock plan service provider as may be selected by
MSCI in the future, which is assisting MSCI with the implementation,
administration and management of the Plan. You understand that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipients’ country of operation

 

A-10



--------------------------------------------------------------------------------

(e.g., the United States) may have different data privacy laws and protections
than your country. You understand that if you reside outside the United States,
you may request a list with the names and addresses of any potential recipients
of the Data by contacting your local Human Resources representative. You
authorize MSCI, E*Trade Financial Corporate Services, Inc., and any other
possible recipients which may assist MSCI (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand if you
reside outside the United States, you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local Human Resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seeks
to revoke your consent, your service and career with the Company will not be
adversely affected; the only consequence of refusing or withdrawing your consent
is that MSCI would not be able to grant you RSUs or other equity awards or
administer or maintain such awards. Therefore, you understand that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local Human Resources
representative.

(e) Language. If you have received this Award Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

(f) Electronic Delivery and Acceptance. MSCI may, in its sole discretion, decide
to deliver any documents related to current or future participation in the Plan
by electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an online or electronic
system established and maintained by MSCI or a third party designated by MSCI.

(g) Exhibit B. Notwithstanding any provisions in this Award Agreement, the RSUs
shall be subject to any special terms and conditions set forth in Exhibit B to
this Award Agreement for your country. Moreover, if you relocate to one of the
countries included in Exhibit B, the special terms and conditions for such
country will apply to you, to the extent MSCI determines that the application of
such terms and conditions is necessary or advisable for legal or administrative
reasons. Exhibit B constitutes part of this Award Agreement.

(h) Insider Trading Restrictions/Market Abuse Laws. Depending on your country of
residence, you may be subject to insider trading restrictions and/or market
abuse laws, which may affect your ability to acquire or sell Shares or rights to
Shares (e.g., RSUs) under the Plan during such times as you are considered to
have “inside

 

A-11



--------------------------------------------------------------------------------

information” regarding the Company (as defined by the laws in your country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. You are responsible for ensuring compliance with any applicable
restrictions, and you should consult your personal legal advisor on this matter.

Section 22. Defined Terms. For purposes of this Award Agreement, the following
terms shall have the meanings set forth below:

“Board” means the Board of Directors of MSCI.

A “Cancellation Event” will be deemed to have occurred under any one of the
following circumstances:

(a) misuse of Proprietary Information or failure to comply with your obligations
under MSCI’s Code of Conduct or otherwise with respect to Proprietary
Information;

(b) termination from the Company for Cause (or a later determination that you
could have been terminated for Cause; provided that such determination is made
within six months of termination);

(c) your commission of a fraudulent act or participation in misconduct which
leads to a material restatement of the Company’s financial statements;

or if, without the consent of MSCI:

(d) while employed by the Company, including during any notice period applicable
to you in connection with your termination of employment with the Company, you
directly or indirectly in any capacity (including through any person,
corporation, partnership or other business entity of any kind) hire or solicit,
recruit, induce, entice, influence or encourage any Company employee to leave
the Company or become hired or engaged by another company; or

(e) while employed by the Company, including during any notice period applicable
to you in connection with your termination of employment with the Company, you
directly or indirectly in any capacity (including through any person,
corporation, partnership or other business entity of any kind) solicit or entice
away or in any manner attempt to persuade any client or customer, or prospective
client or customer, of the Company (i) to discontinue or diminish his, her or
its relationship or prospective relationship with the Company or (ii) to
otherwise provide his, her or its business to any person, corporation,
partnership or other business entity which engages in any line of business in
which the Company is engaged (other than the Company).

 

A-12



--------------------------------------------------------------------------------

“Cause” means:

(a) any act or omission which constitutes a material willful breach of your
obligations to the Company or your continued and willful refusal to
substantially perform satisfactorily any duties reasonably required of you,
which results in material injury to the interest or business reputation of the
Company and which breach, failure or refusal (if susceptible to cure) is not
corrected (other than failure to correct by reason of your incapacity due to
physical or mental illness) within 30 days after written notification thereof to
you by the Company; provided that no act or failure to act on your part shall be
deemed willful unless done or omitted to be done by you not in good faith and
without reasonable belief that your action or omission was in the best interest
of the Company;

(b) your commission of any dishonest or fraudulent act, or any other act or
omission with respect to the Company, which has caused or may reasonably be
expected to cause a material injury to the interest or business reputation of
the Company and which act or omission is not successfully refuted by you within
30 days after written notification thereof to you by the Company;

(c) your plea of guilty or nolo contendere to or conviction of a felony under
the laws of the United States or any state thereof or any other plea or
confession of a similar crime in a jurisdiction in which the Company conducts
business; or

(d) your commission of a fraudulent act or participation in misconduct which
leads to a material restatement of the Company’s financial statements.

A “Change in Control” shall be deemed to have occurred if any of the following
conditions shall have been satisfied:

(a) any one person or more than one person acting as a group (as determined
under Section 409A), other than (i) any employee plan established by the
Company, (ii) the Company or any of its affiliates (as defined in Rule 12b-2
promulgated under the Exchange Act), (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by stockholders of MSCI in substantially the same
proportions as their ownership of MSCI, is or becomes, during any 12-month
period, the beneficial owner, directly or indirectly, of securities of MSCI (not
including in the securities beneficially owned by such person(s) any securities
acquired directly from the Company or its affiliates other than in connection
with the acquisition by the Company or its affiliates of a business)
representing 30% or more of the total voting power of the stock of MSCI;
provided that the provisions of this subsection (a) are not intended to apply to
or include as a Change in Control any transaction that is specifically excepted
from the definition of Change in Control under subsection (c) below;

(b) a change in the composition of the Board such that, during any 12-month
period, the individuals who, as of the beginning of such period, constitute the
Board (the “Existing Board”) cease for any reason to constitute at least 50% of
the Board; provided, however, that any individual becoming a member of the Board
subsequent to the beginning of such period whose election, or nomination for
election by MSCI’s stockholders, was approved by a vote of at least a majority
of the directors immediately prior to the date of such appointment or election
shall be considered as though such individual were a member of the Existing
Board; and provided, further, however, that,

 

A-13



--------------------------------------------------------------------------------

notwithstanding the foregoing, no individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 or Regulation 14A promulgated under the Exchange
Act or successor statutes or rules containing analogous concepts) or other
actual or threatened solicitation of proxies or consents by or on behalf of an
individual, corporation, partnership, group, associate or other entity or
“person” other than the Board, shall in any event be considered to be a member
of the Existing Board;

(c) the consummation of a merger or consolidation of the Company with any other
corporation or other entity, or the issuance of voting securities in connection
with a merger or consolidation of the Company pursuant to applicable stock
exchange requirements; provided that immediately following such merger or
consolidation the voting securities of MSCI outstanding immediately prior
thereto do not continue to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity of such merger or
consolidation or parent entity thereof) 50% or more of the total voting power of
MSCI’s stock (or if the Company is not the surviving entity of such merger or
consolidation, 50% or more of the total voting power of the stock of such
surviving entity or parent entity thereof); and provided, further, that a merger
or consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no person (as determined under Section 409A) is or
becomes the beneficial owner, directly or indirectly, of securities of MSCI (not
including in the securities beneficially owned by such person any securities
acquired directly from the Company or its affiliates other than in connection
with the acquisition by the Company or its affiliates of a business)
representing 50% or more of either the then outstanding Shares or the combined
voting power of MSCI’s then-outstanding voting securities shall not be
considered a Change in Control; or

(d) the sale or disposition by the Company of all or substantially all of the
Company’s assets in which any one person or more than one person acting as a
group (as determined under Section 409A) acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total gross fair market value
equal to more than 50% of the total gross fair market value of all of the assets
of the Company immediately prior to such acquisition or acquisitions.

Notwithstanding the foregoing, (1) no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of MSCI common stock
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns
substantially all of the assets of the Company immediately prior to such
transaction or series of transactions and (2) no event or circumstances
described in any of clauses (a) through (d) above shall constitute a Change in
Control unless such event or circumstances also constitute a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the Company’s assets, as defined in Section 409A. In
addition, no Change in Control shall be deemed to have occurred upon the
acquisition of additional control of the Company by any one person or more than
one person acting as a group that is considered to effectively control the
Company. In no event will a Change in Control be deemed to have occurred if you
are part of a “group” within the meaning of Section 13(d)(3) of the Exchange Act
that effects a Change in Control.

 

A-14



--------------------------------------------------------------------------------

Terms used in the definition of a Change in Control shall be as defined or
interpreted pursuant to Section 409A.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee of the Board, any successor
committee thereto or any other committee of the Board appointed by the Board
with the powers of the Committee under the Plan, or any subcommittee appointed
by such Committee; provided, however, that, for purposes of administering
Section 4 with respect to awards granted to participants who are not officers or
directors of the Company subject to Section 16(b) of the Exchange Act, the
Committee may delegate its authority to the Company’s Chief Executive Officer,
Head of Human Resources or Head of Compensation and Benefits.

“Competitive Activity” includes entering into any arrangement with a Competitor
whereby you would be responsible for providing or managing others who are
providing services:

(a) that are similar or substantially related to the services that you provided
to the Company at any time during the one-year period preceding the date of your
termination of employment with the Company;

(b) that you had direct or indirect managerial or supervisory responsibility for
at the Company at any time during the one-year period preceding the date of your
termination of employment with the Company; or

(c) that involve the application of the same or similar specialized knowledge or
skills as those utilized by you in your services at the Company at any time
during the one-year period preceding the date of your termination;

provided that acquisition solely by you or in concert with others of 5% or
greater equity, voting or other financial interest in a publicly traded company
that could be deemed a Competitor shall be deemed Competitive Activity.

“Competitor” means any entity that is engaged in any activity, or that owns a
significant interest (equity, voting, financial or otherwise) in an entity, that
competes with any business activity the Company engages in, or that you
reasonably had knowledge of or should have had knowledge of that the Company was
planning to engage in on the date of your termination of employment with the
Company.

“Delay Period” means the period beginning on the date of any non-compete
restriction to which you are subject (including any such restriction under this
Award Agreement) and ending on the expiration date of such non-compete
restriction, as reduced by the length of any voluntary notice period that you
give to the Company and serve. For the avoidance of doubt, nothing contained in
this Award Agreement reduces, or intends to reduce, the length of any
non-compete restriction to which you are subject following termination of your
employment.

 

A-15



--------------------------------------------------------------------------------

“Disability” means (a) you are unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months or (b) you, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, are receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

[”Full Career Retirement” means a termination of employment with the Company
other than under circumstances involving any Cancellation Event (other than the
required notice periods) and other than due to your death or Disability on or
after the date that you attain the age of 55 and ten years of service with the
Company (giving effect to credit for prior service with MSCI’s Subsidiaries and
affiliates, as applicable). For the avoidance of doubt, you will only receive
credit for employment with entities which are MSCI’s Subsidiaries and affiliates
to the extent that you were an employee of such entity on the closing date of
the applicable corporate transaction pursuant to which such entity became a
Subsidiary of affiliate of MSCI.]

[”Full Career Retirement” means a termination of employment with the Company
other than under circumstances involving any Cancellation Event (other than the
required notice periods) and other than due to your death or Disability on or
after the date that you meet any of the following criteria:

(a) age 55 and 12 years of service with the Company as a Managing Director or
comparable officer; or

(b) age 50 and 15 years as an officer of the Company; or

(c) age 55 with five years of service with the Company and age plus years of
service equals or exceeds 65; or

(d) 20 years of service with the Company;

provided that, for purposes of this definition, service with the Company will
include any period of service with the following entities and any of their
predecessors:

(i) Barra Inc. and its subsidiaries, prior to the acquisition by the Company;

(ii) Capital International Perspectives S.A., prior to the acquisition by the
Company;

 

A-16



--------------------------------------------------------------------------------

(iii) Morgan Stanley;

(iv) Morgan Stanley Group Inc. and its subsidiaries (“MS Group”) prior to the
merger with and into Dean Witter, Discover & Co.; and

(v) Dean Witter, Discover & Co. and its subsidiaries (“DWD”) prior to the merger
of Morgan Stanley Group Inc. with and into Dean Witter, Discover & Co.; provided
that, in the case of an employee who has transferred employment from DWD to MS
Group or vice versa, a former employee of DWD will receive credit for employment
with DWD only if he or she transferred directly from DWD to Morgan Stanley & Co.
Incorporated or its affiliates subsequent to February 5, 1997, and a former
employee of MS Group will receive credit for employment with MS Group only if he
or she transferred directly from MS Group to Morgan Stanley DW Inc. or its
affiliates subsequent to February 5, 1997.

For the avoidance of doubt, you will only receive credit for employment with the
entities listed above to the extent that you were an employee of such entity on
the closing date of the applicable corporate transaction described above or, in
the case of the MS Group, if you were an employee of the MS Group on the closing
date of the spin-off of MSCI from the MS Group.]

“Good Reason” means:

(a) any material diminution in your title, status, position, the scope of your
assigned duties, responsibilities or authority, including the assignment to you
of any duties, responsibilities or authority inconsistent with the duties,
responsibilities and authority assigned to you prior to a Change in Control
(including any such diminution resulting from a transaction in which the Company
is no longer a public company);

(b) any reduction in your Total Reward that was in existence prior to a Change
in Control (for purposes of this clause (b), Total Reward is comprised of your
annual base salary, your annual bonus and the grant date fair value of your
equity-based incentive compensation awards for the year prior to the year in
which your termination of employment occurs);

(c) a relocation of more than 25 miles from the location of your principal job
location or office prior to a Change in Control; or

(d) any other action or inaction that constitutes a material breach by the
Company of any agreement pursuant to which you provide services to the Company;

provided, that you provide the Company with written notice of your intent to
terminate your employment for Good Reason within 90 days of your becoming aware
of any circumstances set forth above (with such notice indicating the specific
termination provision above on which you are relying and describing in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the indicated provision) and that you
provide the Company with at least 30 days following receipt of such notice to
remedy such circumstances.

 

A-17



--------------------------------------------------------------------------------

“Governmental Employer” means a federal governmental or executive branch
department or agency.

“Governmental Service Termination” means the termination of your employment with
the Company as a result of your accepting employment at a Governmental Employer
and you provide MSCI with satisfactory evidence demonstrating that, as a result
of such new employment, the divestiture of your continued interest in MSCI
equity awards or continued ownership in MSCI common stock is reasonably
necessary to avoid the violation of U.S. federal, state or local, foreign ethics
or conflicts of interest law applicable to you at such Governmental Employer.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Notice Requirements” means prior written notice to MSCI of at least:

(a) 180 days if you are a member of the MSCI Executive Committee (or a successor
or equivalent committee) at the time of notice of resignation;

(b) 90 days if you are a Managing Director of the Company (or equivalent title)
at the time of notice of resignation;

(c) 60 days if you are an Executive Director of the Company (or equivalent
title) at the time of notice of resignation;

(d) 30 days if you are a Vice President of the Company (or equivalent title) at
the time of notice of resignation; or

(e) 14 days for all other employees of the Company.

For the avoidance of doubt, employees working or residing outside of the United
States may be subject to notice periods mandated under local labor or regulatory
requirements which may differ from the Notice Requirements set forth above.

“Proprietary Information” means any information that may have intrinsic value to
the Company, the Company’s clients or other parties with which the Company has a
relationship, or that may provide the Company with a competitive advantage,
including, without limitation, any trade secrets or inventions (whether or not
patentable); formulas; flow charts; computer programs, access codes or other
systems of information; algorithms, technology and business processes; business,
product or marketing plans; sales and other forecasts; financial information;
client lists or other intellectual property; information relating to
compensation and benefits; and public information that becomes proprietary as a
result of the Company’s compilation of that information for use in its business;
provided that such Proprietary Information does not include any information
which is available for use by the general public or is generally available for
use within the relevant business or industry other than as a result of your
action. Proprietary Information may be in any medium or form including, without
limitation, physical documents, computer files or discs, videotapes, audiotapes
and oral communications.

“Section 409A” means Section 409A of the Code.

 

A-18



--------------------------------------------------------------------------------

APPENDIX A

Designation of Beneficiary(ies) Under

MSCI Inc. 2007 Amended and Restated

Equity Incentive Compensation Plan

This Designation of Beneficiary(ies) shall remain in effect with respect to all
awards issued to me under any MSCI equity compensation plan, including any
awards that may be issued to me after the date hereof, unless and until I modify
or revoke it by submitting a later dated beneficiary designation. This
Designation of Beneficiary(ies) supersedes all my prior beneficiary designations
with respect to all my equity awards.

I hereby designate the following beneficiary(ies) to receive any survivor
benefits with respect to all my equity awards:

 

     Beneficiary(ies) Name(s)    Relationship    Percentage

(1)

        

(2)

        

Address(es) of Beneficiary(ies):

 

(1)

(2)

Contingent Beneficiary(ies)

Please also indicate any contingent beneficiary(ies) and to which
beneficiary(ies) above such interest relates.

 

     Beneficiary(ies) Name(s)    Relationship    Nature of Contingency

(1)

        

(2)

        

Address(es) of Contingent Beneficiary(ies):

 

(1)

(2)

 

Name: (please print)    Date:     

Signature

Please sign and return this form to MSCI’s Human Resources Department.



--------------------------------------------------------------------------------

EXHIBIT B

COUNTRY-SPECIFIC TERMS AND CONDITIONS

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in this Award Agreement and the Plan.

Terms and Conditions

This Exhibit B includes additional terms and conditions that govern this award
of RSUs if you reside and/or work in one of the countries listed below. If you
are a citizen or resident (or are considered as such for local law purposes) of
a country other than the country in which you are currently residing and/or
working, or if you transfer to another country after the Grant Date, the
Committee shall, in its discretion, determine to what extent the terms and
conditions contained herein shall be applicable to you.

Notifications

This Exhibit B also includes information regarding securities, exchange
controls, tax and certain other issues of which you should be aware with respect
to your participation in the Plan. The information is based on the securities,
exchange control, tax and other laws in effect in the respective countries as of
January 2015. Such laws are often complex and change frequently. Moreover, there
may be other requirements that apply to you that are not described herein (e.g.,
exchange control reporting requirements that generally apply to any cross border
movement of funds). As a result, MSCI strongly recommends that you not rely on
the information noted herein as the only source of information relating to the
consequences of your participation in the Plan because the information may be
out of date at the time you vest in the RSUs or sell Shares acquired under the
Plan.

In addition, the information contained herein is general in nature and may not
apply to your particular situation, and MSCI is not in a position to assure you
of any particular result. Accordingly, you should seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.

If you are a citizen or resident (or are considered as such for local law
purposes) of a country other than the one in which you are currently residing
and/or working, or if you transfer to another country after the Grant Date, the
information contained herein may not be applicable to you in the same manner.

AUSTRALIA

Notifications

Securities Law Information. If you acquire Shares under the Plan and
subsequently offer the Shares for sale to a person or entity resident in
Australia, such an offer may be subject to disclosure requirements under
Australian law, and you should obtain legal advice regarding any applicable
disclosure requirements prior to making any such offer.

 

B-1



--------------------------------------------------------------------------------

BELGIUM

Notifications

Foreign Asset/Account Reporting Information. You will be required to report any
securities (e.g., Shares acquired under the Plan) or bank accounts (including
brokerage accounts) held outside of Belgium on your annual tax return. You will
also be required to complete a separate report providing the National Bank of
Belgium with details regarding any such account, including the account number,
the name of the bank in which such account is held and the country in which such
account is located.

BRAZIL

Terms and Conditions

Compliance with Law. In accepting the award, you agree to comply with applicable
Brazilian laws and agree to report and pay any and all applicable Tax-Related
Items associated with the grant and vesting of the RSUs, the sale of the Shares
acquired under the Plan and the receipt of any dividend equivalents or dividends
with respect to the RSUs or Shares.

Notifications

Exchange Control Information. If you are resident or domiciled in Brazil, you
will be required to submit an annual declaration of assets and rights held
outside of Brazil to the Central Bank of Brazil if the aggregate value of such
assets and rights is US$100,000 or more. Assets and rights that must be reported
include Shares acquired under the Plan.

CANADA

Terms and Conditions

Vesting and Conversion; Dividend Equivalent Payments. This provision supplements
Sections 2 and 3 of the Award Agreement:

For the avoidance of doubt, the discretion to pay Stock Units (including RSUs)
or dividend equivalents in cash, rather than in Shares, which is described in
Section 8 of the Plan, shall not apply to RSUs granted to Participants in
Canada.

Notwithstanding anything in Section 3 of the Award Agreement, any dividend
equivalent payments made to you shall be settled in Shares (and not in cash).
The number of Shares payable pursuant to such dividend equivalent payments will
be calculated by (a) multiplying the declared per Share dividend value by the
number of unvested RSUs held by you at the dividend payment date and
(b) dividing the result in (a) by the closing price of a Share on the trading
day immediately preceding the dividend payment date, with the result in
(b) rounded down to the nearest whole Share.

 

B-2



--------------------------------------------------------------------------------

Taxes and Other Withholding Obligations. Notwithstanding anything to the
contrary in the Award Agreement or Plan, Participants in Canada may not fulfil
their obligations with regard to Tax-Related Items by tendering Shares.

Termination of Employment. This provision replaces Section 21(a) of the Award
Agreement.

For purposes of the RSUs and unless otherwise provided in this Section, your
employment or service relationship will be considered terminated effective as of
the date that is the earlier of (i) the date your employment relationship with
the Company is terminated, (ii) the date you receive notice of termination from
your employer, or (iii) the date you are no longer actively providing services
to the Company, regardless of any notice period or period of pay in lieu of such
notice required under any employment law in the country where you reside
(including, but not limited to, statutory law, regulatory law and/or common
law); the Administrator shall have the exclusive discretion to determine when
you are no longer actively providing services for purposes of your RSUs
(including whether you may still be considered to be providing services while on
a leave of absence).

The following terms and conditions apply to residents of Quebec:

Language Consent. The parties acknowledge that it is their express wish that
this Award Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be provided to them in English.

Consentement Relatif à la Langue Utilisée. Les parties reconnaissent avoir
expressément souhaité que la présente convention (« Award Agreement »), ainsi
que tous les documents exécutés, avis donnés et procédures judiciaires intentées
en vertu de, ou liés directement ou indirectement à la présente convention,
soient rédigés en langue anglaise.

Data Privacy. This provision supplements Section 21(d) of the Award Agreement:

You hereby authorize MSCI and MSCI’s representatives to discuss with and obtain
all relevant information from all personnel, professional or not, involved in
the administration and operation of the Plan. You further authorize the Company
and E*TRADE Financial Corporate Services, Inc. (or any other stock plan service
provider as may be selected by MSCI to assist with the Plan) to disclose and
discuss the Plan with their respective advisors. You further authorize the
Company to record such information and to keep such information in your employee
file.

Notifications

Securities Law Information. You are permitted to sell Shares acquired under the
Plan through E*TRADE Financial Corporate Services, Inc. or such other broker
designated under the Plan, provided the resale of such Shares takes place
outside of Canada through the facilities of a stock exchange on which MSCI’s
Stock is listed. MSCI’s Stock is currently traded on the New York Stock Exchange
(“NYSE”) which is located outside of Canada, under the ticker symbol “MSCI”, and
Shares acquired under the Plan may be sold through this exchange.

 

B-3



--------------------------------------------------------------------------------

Foreign Asset/Account Reporting Information. You are required to report your
foreign property on Form T1135 (Foreign Income Verification Statement) if the
total cost of such foreign property exceeds C$100,000 at any time during the
year. The form must be filed by April 30th of each year. Foreign property
includes Shares acquired under the Plan, proceeds from the sale of Shares and
may include the RSUs.

CHILE

Notifications

Securities Law Information. Neither MSCI nor the Shares acquired under the Plan
are registered with the Chilean Registry of Securities or under the control of
the Chilean Superintendence of Securities.

Exchange Control and Tax Information. You are not required to repatriate
proceeds obtained from the sale of Shares or from dividend equivalents /
dividends to Chile; however, if you decide to repatriate proceeds from the sale
of Shares and/or dividend equivalents / dividends and the amount of the proceeds
to be repatriated exceeds US$10,000, such repatriation must be effected through
the Formal Exchange Market (i.e., a commercial bank or registered foreign
exchange office). However, if you do not repatriate the funds and use such funds
for the payment of other obligations contemplated under a different Chapter of
the Foreign Exchange Regulations, you must sign Annex 1 of the Manual of Chapter
XII of the Foreign Exchange Regulations and file it directly with the Central
Bank of Chile within the first 10 days of the month immediately following the
transaction.

Further, if the value of your aggregate investments held outside of Chile
exceeds US$5,000,000 (including the value of Shares acquired under the Plan),
you must report the status of such investments annually to the Central Bank
using Annex 3.1 of Chapter XII of the Foreign Exchange Regulations.

Finally, if you hold Shares acquired under the Plan outside of Chile, you must
inform the Chilean Internal Revenue Service (the “CIRS”) of the details of your
investment in the Shares by Filing Tax Form 1851 “Annual Sworn Statement
Regarding Investments Held Abroad”. Further, if you wish to receive credit
against your Chilean income taxes for any taxes paid abroad, you must report the
payment of taxes abroad to the CIRS by filing Tax Form 1853 “Annual Sworn
Statement Regarding Credits for Taxes Paid Abroad”. These statements must be
submitted electronically through the CIRS website before March 15 of each year:
www.sii.cl.

 

B-4



--------------------------------------------------------------------------------

CHINA

Terms and Conditions

The following terms and conditions apply to you if you are subject to exchange
control regulations in China (i.e., if you are a PRC national resident in
mainland China):

Settlement in Cash Only. Notwithstanding anything in the Award Agreement to the
contrary, when the RSUs vest, the value of such RSUs (subject to Sections 7 and
21(b) of the Award Agreement below) will be paid to you in cash by your employer
and not by MSCI. Further, notwithstanding anything in Section 3 of the Award
Agreement to the contrary, any dividend equivalents paid to you shall be paid in
cash (and not in Shares). You shall not be entitled to receive and/or hold
Shares under the Plan.

FRANCE

Terms and Conditions

Type of Grant. The RSUs are not granted as “French-qualified” RSUs and are not
intended to qualify for the specific tax and social security treatment
applicable to shares granted for no consideration under Sections L. 225-197 to
L. 225-197-6 of the French Commercial Code, as amended.

Consent to Receive Information in English. By accepting the RSUs, you confirm
having read and understood the Plan and Award Agreement which were provided in
the English language. You accept the terms of those documents accordingly.

Consentement Relatif à l’Utilisation de la Langue Anglaise. En acceptant
l’attribution (« RSUs »), vous confirmez avoir lu et compris le Plan et le
Contrat d’Attribution (« Award Agreement »), qui ont été communiqués en langue
anglaise. Vous acceptez les termes de ces documents en connaissance de cause.

Notifications

Foreign Asset/Account Reporting Information. If you hold Shares outside of
France or maintain a foreign bank account, you are required to report such to
the French tax authorities when filing your annual tax return. Failure to comply
could trigger significant penalties.

GERMANY

Notifications

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank). In case of payments in
connection with securities (including proceeds realized upon the sale of
Shares), the report must be filed electronically by the 5th day of the month
following the month in which the payment was received. The form of report
(“Allgemeine Meldeportal Statistik”) can be accessed via the Bundesbank’s
website (www.bundesbank.de) and is available in both German and English.

 

B-5



--------------------------------------------------------------------------------

HONG KONG

Vesting and Conversion; Dividend Equivalent Payments. This provision supplements
Sections 2 and 3 of the Award Agreement:

If, for any reason, the RSUs vest and Shares are issued to you within six months
of the Grant Date, you agree that you will not dispose of any such Shares prior
to the six-month anniversary of the Grant Date.

Further, for the avoidance of doubt, the discretion to pay Stock Units
(including RSUs) in cash, rather than in Shares, which is described in Section 8
of the Plan, or to pay dividend equivalents in cash shall not apply to RSUs
granted to Participants in Hong Kong.

Notwithstanding anything in Section 3 of the Award Agreement, any dividend
equivalent payments made to you shall be settled in Shares (and not in cash).
The number of Shares payable pursuant to such dividend equivalent payments will
be calculated by (a) multiplying the declared per Share dividend value by the
number of unvested RSUs held by you at the dividend payment date and
(b) dividing the result in (a) by the closing price of a Share on the trading
day immediately preceding the dividend payment date, with the result in
(b) rounded down to the nearest whole Share.

Securities Law Information. The RSUs and the Shares to be issued upon vesting
and settlement of the RSUs are available only to employees of the Company, and
are not a public offer of securities. The Award Agreement (including this
Exhibit B), the Plan and other incidental communication materials related to the
RSUs have not been prepared in accordance with and are not intended to
constitute a “prospectus” for a public offering of securities under the
applicable companies and securities legislation in Hong Kong, and the documents
have not been reviewed by any regulatory authority in Hong Kong. The Award
Agreement, the Plan and any incidental communication materials are intended only
for the personal use of each eligible employee and not for distribution to any
other person. You are advised to exercise caution in relation to the RSUs. If
you have any question or concerns about the contents of the Award Agreement, the
Plan and the incidental communication materials, you should obtain independent
professional advice.

Occupational Retirement Schemes Ordinance Information. MSCI specifically intends
that the Plan will not be an occupational retirement scheme for purposes of the
Occupational Retirement Schemes Ordinance.

HUNGARY

Terms and Conditions

Settlement in Cash Only. Notwithstanding anything in the Award Agreement to the
contrary, when the RSUs vest, the value of such RSUs (subject to Sections 7 and
21(b) of the Award Agreement below) will be paid to you in cash by your employer
and not by MSCI. Further, notwithstanding anything in Section 3 of the Award
Agreement to the contrary, any dividend equivalents paid to you shall be paid in
cash (and not in Shares). You shall not be entitled to receive and/or hold
Shares under the Plan.

 

B-6



--------------------------------------------------------------------------------

INDIA

Notifications

Exchange Control Information. You must repatriate any cash dividend equivalents
or dividends to India within 180 days of receipt. Further, you must repatriate
any funds received from the sale of Shares acquired under the Plan to India
within 90 days of receipt. You should obtain evidence of the repatriation of
funds in the form of a foreign inward remittance certificate (“FIRC”) from the
bank where you deposit the foreign currency. You should maintain the FIRC as
evidence of the repatriation of funds in the event the Reserve Bank of India or
the Company requests proof of repatriation. You are also responsible for
complying with any other exchange control laws in India that may apply to the
RSUs or the Shares acquired under the Plan.

Foreign Asset/Account Reporting Information. You are required to declare any
foreign bank accounts and any foreign financial assets (including Shares
acquired under the Plan, proceeds from the sale of Shares, dividend equivalents
or dividends, and, possibly, the RSUs) in your annual tax return.

ITALY

Terms and Conditions

Data Privacy. This provision replaces Section 21(d) of the Agreement:

You understand that the Company may hold certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares or directorships held in the Company, details
of all RSUs or any other entitlement to shares awarded, canceled, exercised,
vested, unvested or outstanding in your favor (“Data”) and will process such
Data for the exclusive purpose of implementing, managing and administering the
Plan and in compliance with applicable laws and regulations.

You also understand that providing MSCI with Data is mandatory for compliance
with local law and necessary for the performance of the Plan and that your
refusal to provide such Data would make it impossible for MSCI to perform its
contractual obligations and may affect your ability to participate in the Plan.
The controllers of personal data processing are MSCI Inc., with registered
offices at 7 World Trade Center, 250 Greenwich Street, 49th Floor, New York, New
York 10007, and MSCI Limited, with registered offices at Via Larga, 7, 2nd
Floor, 20122 Milan, Italy, which is also MSCI’s representative in Italy for
privacy purposes pursuant to Legislative Decree no. 196/2003.

 

B-7



--------------------------------------------------------------------------------

You understand that Data will not be publicized, but it may be accessible by
MSCI and its internal and external personnel in charge of processing of such
Data and by the data processor (the “Processor”), if any. An updated list of
Processors and other transferees of Data is available upon request from MSCI.
Furthermore, Data may be transferred to E*TRADE Financial Corporate Services,
Inc. (MSCI’s designated brokerage firm) and any banks, other financial
institutions, or other brokers involved in the management and administration of
the Plan. You understand that Data may also be transferred to the independent
registered public accounting firm engaged by MSCI. You further understand that
MSCI and its Subsidiaries will transfer Data among themselves as necessary for
the purpose of implementing, administering and managing your participation in
the Plan, and that MSCI and/or any Subsidiary may each further transfer Data to
third parties assisting MSCI in the implementation, administration, and
management of the Plan, including any requisite transfer of Data to a broker or
other third party with whom you may elect to deposit any Shares acquired upon
vesting of the RSUs. Such recipients may receive, possess, use, retain, and
transfer Data in electronic or other form, for the sole purpose of implementing,
administering, and managing your participation in the Plan. You understand that
these recipients may be acting as controllers, Processors or persons in charge
of processing, as the case may be, in accordance with local law and may be
located in or outside the European Economic Area in countries such as in the
U.S. that might not provide the same level of protection as intended under
Italian data privacy laws. Should MSCI exercise its discretion in suspending all
necessary legal obligations connected with the management and administration of
the Plan, it will delete Data as soon as it has completed all the necessary
legal obligations connected with the management and administration of the Plan.

You understand that Data processing related to the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.

The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require your consent
thereto as the processing is necessary to the performance of contractual
obligations related to implementation, administration and management of the
Plan. You understand that, pursuant to Section 7 of the Legislative Decree no.
196/2003, you have the right to, including but not limited to, access, delete,
update, correct, or terminate, for legitimate reason, the Data processing. You
should contact MSCI in this regard.

Furthermore, you are aware that Data will not be used for direct marketing
purposes. In addition, Data provided can be reviewed and questions or complaints
can be addressed by contacting your human resources department.

 

B-8



--------------------------------------------------------------------------------

Plan Document Acknowledgment. In accepting the grant of the RSUs, you
acknowledge that you have received a copy of the Plan and the Award Agreement
and have reviewed the Plan and the Award Agreement, including this Exhibit B, in
their entirety and fully understand and accept all provisions of the Plan and
the Award Agreement, including this Exhibit B.

You further acknowledge that you have read and specifically and expressly
approve the following sections of the Award Agreement and this Exhibit B:
Section 2: Vesting and Conversion; Section 3: Dividend Equivalent Payments;
Section 4: Termination of Employment; Section 6: Cancellation of Awards; Section
7: Taxes and Other Withholding Obligations; Section 13: No Entitlements; Section
14: No Advice Regarding Grant; Section 16: Award Modification and Section 409A;
Section 19: Governing Law; Venue; Section 21: Non-U.S. Participants (including
the Data Privacy provision, as replaced by the above).

Notifications

Foreign Asset/Account Reporting Information. If, at any time during the fiscal
year, you hold foreign financial assets (including cash and Shares) which may
generate income taxable in Italy, you are required to report these assets on
your annual tax return (UNICO Form, RW Schedule) for the year during which the
assets are held, or on a special form if no tax return is due. These reporting
obligations will also apply to you if you are the beneficial owner of foreign
financial assets under Italian money laundering provisions.

JAPAN

Notifications

Foreign Asset/Account Reporting Information. If you hold assets (e.g., Shares
acquired under the Plan, proceeds from the sale of Shares and, possibly, RSUs)
outside of Japan with a value exceeding ¥50 million as of December 31 of any
calendar year, you are required to file a report with the Japanese tax
authorities by March 15th of the following year.

KOREA

Notifications

Exchange Control Information. If you realize US$500,000 or more from the sale of
Shares in a single transaction, you will be required to repatriate the sale
proceeds to Korea within 18 months of the sale.

Foreign Asset/Account Reporting Information. You must declare all foreign
financial accounts (e.g., non-Korean bank accounts, brokerage accounts) to the
Korean tax authority and file a report with respect to such accounts if the
value of such accounts exceeds KRW 1 billion (or an equivalent amount in foreign
currency).

 

B-9



--------------------------------------------------------------------------------

MEXICO

Terms and Conditions

Plan Document Acknowledgment. By accepting the RSUs, you acknowledge that you
have received a copy of the Plan and the Award Agreement, including this Exhibit
B, which you have reviewed. You acknowledge further that you accept all the
provisions of the Plan and the Award Agreement, including this Exhibit B. You
also acknowledge that you have read and specifically and expressly approve the
terms and conditions set forth in Sections 13 and 21(c) of the Award Agreement,
which clearly provide as follows:

 

  (1) Your participation in the Plan does not constitute an acquired right;

 

  (2) The Plan and your participation in it are offered by MSCI on a wholly
discretionary basis;

 

  (3) Your participation in the Plan is voluntary; and

 

  (4) The Company is not responsible for any decrease in the value of any Shares
acquired upon settlement of the RSUs.

Labor Law Acknowledgement and Policy Statement. By accepting the RSUs, you
acknowledge that MSCI, Inc., with registered offices at 7 World Trade Center,
250 Greenwich Street, 49th Floor, New York, New York 10007, is solely
responsible for the administration of the Plan. You further acknowledge that
your participation in the Plan, the grant of the RSUs and any acquisition of
Shares under the Plan do not constitute an employment relationship between you
and MSCI because you are participating in the Plan on a wholly commercial basis
and your sole employer is MSCI, S. de R.L. de C.V., at Equus Torre Norte, Av.
Ricardo Margain #444, Piso 8, Col. Valle del Campestre, San Pedro Garza García,
NL,C.P. 66268 Monterrey, Mexico (“MSCI-Mexico”). Based on the foregoing, you
expressly acknowledge that the Plan and the benefits that you may derive from
participation in the Plan do not establish any rights between you and
MSCI-Mexico and do not form part of the employment conditions and/or benefits
provided by MSCI-Mexico, and any modification of the Plan or its termination
shall not constitute a change or impairment of the terms and conditions of your
employment.

You further understand that your participation in the Plan is the result of a
unilateral and discretionary decision of MSCI; therefore, MSCI reserves the
absolute right to amend and/or discontinue your participation in the Plan at any
time, subject to Sections 13 and 21(c) of the Award Agreement, without any
liability to you.

Finally, you hereby declare that you do not reserve to yourself any action or
right to bring any claim against the Company for any compensation or damages
regarding any amendment or discontinuation of the Plan or the loss of benefits
derived under the Plan, and you therefore grant a full and broad release to the
Company, its affiliates, branches, representation offices, shareholders,
officers, agents or legal representatives, with respect to any claim related
thereto that may arise.

 

B-10



--------------------------------------------------------------------------------

Spanish Translation

Reconocimiento del Acuerdo. Al aceptar las unidades de Acciones Restringidas,
usted reconoce que ha recibido una copia del Plan, y el Acuerdo, inclusive este
anexo B, el cual ha tenido oportunidad de revisar. Usted reconoce, además, que
acepta todas las disposiciones del Plan y el Acuerdo, incluyendo este anexo B.
Usted también reconoce que ha leído y de forma expresa aprueba los términos y
condiciones establecidos en la seccion 13 del Acuerdo, que claramente dispone lo
siguiente:

 

  (1) Su participación en el Plan no constituye un derecho adquirido;

 

  (2) El Plan y su participación en el Plan se ofrecen por la Compañía en forma
totalmente discrecional;

 

  (3) Su participación en el Plan es voluntaria; y

 

  (4) La Compañía y sus Afiliadas no son responsables de ninguna disminución en
el valor de las acciones adquiridas en la obtención de las unidades de Acciones
Restringidas.

Reconocimiento de Ausencia de Relación Laboral y Declaración de la Política. Al
aceptar las Unidades de Acciones Restringidas, usted reconoce que MSC ,Inc.
(“MSCI”) con oficinas registradas en 7 World Trade Center, 250 Greenwich Street,
Piso 49, New York, New York 10007 es el único responsable de la administración
del Plan. Además, usted acepta que su participación en el Plan, la concesión de
las unidades de Acciones Restringidas y cualquier adquisición de acciones en el
marco del Plan no constituyen una relación laboral entre usted y MSCI, porque
usted está participando en el Plan en su totalidad sobre una base comercial y su
único empleador es MSCI, S. de R.L. de C.V., de Equus Torre Norte, Av. Ricardo
Margain #444, Piso 8, Col. Valle del Campestre, San Pedro Garza García, NL,C.P.
66268 Monterrey, Mexico (“MSCI-Mexico”). Derivado de lo anterior, usted
expresamente reconoce que el Plan y los beneficios que pueden derivarse de la
participación en el Plan no establece ningún derecho entre usted y MSCI-Mexico y
que no forman parte de las condiciones de empleo y / o prestaciones previstas
por MSCI-Mexico, y cualquier modificación del Plan o la terminación de su
contrato no constituirá un cambio o deterioro de los términos y condiciones de
su empleo.

Además, usted reconoce que su participación en el Plan es derivada de una
decisión discrecional y unilateral de la Compañía, por lo que la Compañía se
reserva el derecho absoluto a modificar y / o suspender su participación en el
Plan en cualquier momento, en términos de la cláusula 17 del Acuerdo, sin
responsabilidad alguna para con usted.

Finalmente, usted manifiesta que no se reserva ninguna acción o derecho que
origine una demanda en contra de la Compañía, por cualquier compensación o daño
en relación con cualquier disposición del Plan o de los beneficios derivados del
mismo, y en consecuencia usted otorga un amplio y total finiquito a la Compañía,
sus Afiliadas, sucursales, oficinas de representación, sus accionistas,
directores, agentes y representantes legales con respecto a cualquier demanda
que pudiera surgir.

 

B-11



--------------------------------------------------------------------------------

NETHERLANDS

Terms and Conditions

Data Privacy. This provision replaces Section 21(d) of the Award Agreement:

You understand that MSCI and the Subsidiary that employs you may hold certain
personal information about you, including, but not limited to, name, home
address and telephone number, date of birth, social insurance or other
identification number, salary, nationality, job title, shares of stock or
directorships held in MSCI, details of all RSUs granted, or any other
entitlement to shares of stock awarded, cancelled, exercised, vested, unvested
or outstanding in your favor (“Data”), for the exclusive purpose of
implementing, managing and administering the Plan.

You also understand that providing MSCI with the Data is necessary for the
performance of the Plan and that your refusal to provide such Data would make it
impossible for MSCI to perform its contractual obligations and may affect your
ability to participate in the Plan.

The Controller of the processing activities under the Plan is MSCI, Inc., with
its registered offices at 7 World Trade Center, 250 Greenwich Street,
49th Floor, New York, New York 10007, and its representative in the Netherlands
is IPD Nederland B.V., at Busplein 30, 1315 KV Almere, Postbus 1005, 1300 BA.

You understand that Data will be transferred to the stock plan service provider
or other third parties assisting MSCI (presently or in the future) with the
implementation, management and administration of the Plan. These service
providers only act upon the explicit instructions of the Controller and do not
process Data for any other purpose. In addition, MSCI has ensured that these
service providers have appropriate technical and organizational security
measures in place to guarantee an adequate level of protection. Likewise, as
part of the processing operations, MSCI will from time to time need to make some
of the Data available to judicial and regulatory authorities (including the tax
authorities), and to its accountants, auditors, lawyers and other outside
professional advisers, to implement, administer and manage your participation in
the Plan. You understand that the recipients of Data may be located in the U.S.
or elsewhere and that the recipients’ country (e.g., the U.S.) may have
different data privacy laws and protection than your country. When appropriate,
the Controller will take the appropriate steps to guarantee an adequate level of
protection similar to the level of protection of your country.

The Controller will take steps to ensure the Data is accurate and up-to-date.
From time to time you will be required to review and update the Data. The Data
will only be held for as long as it is appropriate for the implementation,
administration and management of your participation in the Plan. You understand
that, you have the right to, without limitation, access, delete, update,
correct, or block the Data processing.

 

B-12



--------------------------------------------------------------------------------

Furthermore, you are aware that Data will not be used for direct marketing
purposes. In addition, Data provided can be reviewed and questions or complaints
can be addressed by contacting your local human resources representative.

NORWAY

There are no country-specific provisions.

PHILIPPINES

Terms and Conditions

Settlement in Cash Only. Notwithstanding anything in the Award Agreement to the
contrary, when the RSUs vest, the value of such RSUs (subject to Sections 7 and
21(b) of the Award Agreement below) will be paid to you in cash by your employer
and not by MSCI. Further, notwithstanding anything in Section 3 of the Award
Agreement to the contrary, any dividend equivalents paid to you shall be paid in
cash (and not in Shares). You shall not be entitled to receive and/or hold
Shares under the Plan.

PORTUGAL

Terms and Conditions

Consent to Receive Information in English. You hereby expressly declare that you
have full knowledge of the English language and have read, understood and fully
accepted and agreed with the terms and conditions established in the Plan and
Award Agreement.

Conhecimento da Lingua. Você expressamente declara ter pleno conhecimento do
idioma inglês e ter lido, entendido e totalmente aceito e concordou com os
termos e condições estabelecidas no plano e no acordo.

Notifications

Exchange Control Information. If you receive Shares upon vesting and settlement
of the RSUs, the acquisition of the Shares should be reported to the Banco de
Portugal for statistical purposes. If the Shares are deposited with a commercial
bank or financial intermediary in Portugal, such bank or financial intermediary
will submit the report on your behalf. If the Shares are not deposited with a
commercial bank or financial intermediary in Portugal, you are responsible for
submitting the report to the Banco de Portugal.

 

B-13



--------------------------------------------------------------------------------

SINGAPORE

Notifications

Securities Law Information. The award of RSUs is being made pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been lodged or
registered as a prospectus with the Monetary Authority of Singapore. You should
note that the RSUs are subject to section 257 of the SFA and you will not be
able to make (i) any subsequent sale of the Shares in Singapore or (ii) any
offer of such subsequent sale of the Shares subject to the RSUs in Singapore,
unless such sale or offer is made pursuant to the exemptions under Part XIII
Division 1 Subdivision (4) (other than section 280) of the SFA. MSCI’s Stock is
currently traded on the NYSE, which is located outside of Singapore, under the
ticker symbol “MSCI” and Shares acquired under the Plan may be sold through this
exchange.

Director Notification Obligation. If you are a director, associate director or
shadow director1 of a Singapore Subsidiary, you are subject to certain
notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Singapore Subsidiary in writing when
you receive or dispose of an interest (e.g., RSUs, Shares) in MSCI or any
related company. These notifications must be made within two business days of
acquiring or disposing of any interest in MSCI or any related company or within
two business days of becoming a director if such an interest in MSCI or any
related company exists at the time.

SOUTH AFRICA

Terms and Conditions

Tax and Other Withholding Obligations. The following provision supplements
Sections 7 and 21(b) of the Award Agreement:

By accepting the RSUs, you agree that, immediately upon vesting and settlement
of the RSUs, you will notify your employer of the amount of any gain realized.
If you fail to advise your employer of the gain realized upon vesting and
settlement, you may be liable for a fine. You will be solely responsible for
paying any difference between the actual tax liability and the amount withheld
by MSCI and/or your employer.

Notifications

Exchange Control Information. Because no transfer of funds from South Africa is
required with respect to the RSUs, no filing or reporting requirements should
apply when the RSUs are granted or when Shares are issued upon vesting and
settlement of the RSUs. However, because the exchange control regulations are
subject to change, you should consult your personal advisor prior to vesting and
settlement of the RSUs to ensure compliance with current regulations. You are
responsible for ensuring compliance with all exchange control laws in South
Africa.

 

 

1  A shadow director is an individual who is not on the board of directors of a
company but who has sufficient control so that the board of directors acts in
accordance with the “directions or instructions” of the individual.

 

B-14



--------------------------------------------------------------------------------

SPAIN

Terms and Conditions

Nature of Grant. The following provision supplements Sections 13 and 21(c) of
the Award Agreement:

In accepting the grant of the RSUs, you consent to participation in the Plan and
acknowledge that you have received a copy of the Plan.

You understand that MSCI has unilaterally, gratuitously and in its sole
discretion decided to grant RSUs to individuals who may be employees of the
Company throughout the world. The decision is limited and entered into based
upon the express assumption and condition that any grant will not bind the
Company, other than as expressly set forth in the Award Agreement. Consequently,
you understand that the RSUs are granted on the assumption and condition that
the RSUs and any Shares acquired upon settlement of the RSUs are not part of any
employment contract (whether with MSCI or any Subsidiary) and shall not be
considered a mandatory benefit, salary for any purpose (including severance
compensation), or any other right whatsoever.

You acknowledge that you have read and specifically accept the conditions
referred to in Sections 1, 2 and 4 of the Award Agreement.

Finally, you understand that this grant would not be made to you but for the
assumptions and conditions referred to herein; thus, you acknowledge and freely
accept that should any or all of the assumptions be mistaken or should any of
the conditions not be met for any reason, then the grant of the RSUs shall be
null and void.

Notifications

Securities Law Information. No “offer to the public,” as defined under Spanish
Law, has taken place or will take place in the Spanish territory in connection
with the RSUs. The Plan, the Award Agreement (including this Exhibit B) and any
other documents evidencing the grant of the RSUs have not been, nor will they
be, registered with the Comisión Nacional del Mercado de Valores (the Spanish
securities regulator), and none of those documents constitutes a public offering
prospectus.

Exchange Control Information. You must declare the acquisition, ownership and
disposition of stock in a foreign company (including Shares acquired under the
Plan) to the Spanish Dirección General de Comercio e Inversiones (the “DGCI”),
which is a department of the Ministry of Economy and Competitiveness. Generally,
the declaration must be filed in January for Shares acquired or disposed of
during the prior year and/or for Shares owned as of December 31 of the prior
year; however, if the value of the Shares acquired under the Plan and/or the
amount of the sale proceeds exceeds €1,502,530, the declaration must be filed
within one month of the acquisition or disposition, as applicable.

 

B-15



--------------------------------------------------------------------------------

In addition, you may be required to declare electronically to the Bank of Spain
any foreign accounts (including brokerage accounts held abroad), any foreign
instruments (including any Shares acquired under the Plan) and any transactions
with non-Spanish residents (including any payments of Shares made to you by the
Company) depending on the value of such accounts and instruments and the amount
of the transactions during the relevant year as of December 31 of the relevant
year. This reporting requirement will apply if the balances in such accounts
together with the value of such instruments as of December 31, or the volume of
transactions with non-Spanish residents during the prior or current year, exceed
€1,000,000. Once the €1,000,000 threshold has been surpassed in either respect,
you will generally be required to report all foreign accounts, foreign
instruments and transactions with non-Spanish residents, even if the relevant
threshold has not been crossed for an individual item. Generally, you will only
be required to report on an annual basis (by January 20 of each year); however,
if the balances in your foreign accounts together with value of your foreign
instruments or the volume of transactions with non-Spanish residents exceed
€100,000,000, more frequent reporting will be required. Additional information
regarding this requirement is available on the Bank of Spain website at
http://app.bde.es/clf_www/leyes.jsp?id=110740.

Foreign Asset/Account Reporting Information. You are required to report rights
or assets deposited or held outside of Spain (including Shares acquired under
the Plan or cash proceeds from the sale of such Shares) as of December 31 of
each year, if the value of such rights or assets exceeds €50,000 per type of
right or asset.2 After such rights and/or assets are initially reported, the
reporting obligation will only apply for subsequent years if the value of any
previously-reported rights or assets increases by more than €20,000. If
reporting is required, you must file the report on form 720 by March 31
following the end of the relevant year. A link to form 720, as well as the
regulations under which form 720 was approved and a set of FAQs related to the
filing of form 720, is available at http://www.agenciatributaria.es/ AEAT.
internet/Modelos_formularios/ modelo_ 720.shtml.

SWEDEN

There are no country-specific provisions.

 

 

2  The following are the different types of rights and assets subject to the
requirement:

(i) Current accounts, saving accounts, credit accounts, saving deposits and any
other type of accounts or deposits in which you are the titleholder, or in which
you are a representative, authorized person or beneficiary, or in which you have
disposal powers (including accounts holding Shares acquired under the Plan or
cash proceeds from the sale of such Shares);

(ii) Securities, shares, rights and participations in any kind of entities or in
investment funds, insurance and life or temporary annuities, deposited, managed
or obtained abroad (including Shares acquired under the Plan); and

(iii) Real estate or rights on real estate located outside of Spain.

 

B-16



--------------------------------------------------------------------------------

SWITZERLAND

Notifications

Securities Law Information. The grant of the RSU is considered a private
offering in Switzerland and is, therefore, not subject to registration in
Switzerland.

TAIWAN

Notifications

Exchange Control Information. You may acquire and remit foreign currency
(including proceeds from the sale of Shares) into and out of Taiwan up to
US$5,000,000 per year. If the transaction amount is TWD$500,000 or more in a
single transaction, you must submit a foreign exchange transaction form and also
provide supporting documentation to the satisfaction of the remitting bank.

If the transaction amount is US$500,000 or more, you may be required to provide
additional supporting documentation to the satisfaction of the remitting bank.
Please consult your personal advisor to ensure compliance with applicable
exchange control laws in Taiwan.

UNITED ARAB EMIRATES

Notifications

Securities Law Information. The RSUs granted under the Plan are being offered
only to eligible employees of the Company and are in the nature of providing
equity incentives to eligible employees of the Company. Any documents related to
the RSUs, including the Plan, the Award Agreement and any other grant documents
(“Award Documents”), are intended for distribution only to such eligible
employees and must not be delivered to, or relied on by, any other person.

The Dubai Financial Services Authority has no responsibility for reviewing or
verifying any Award Documents and has not approved the Award Documents or taken
steps to verify the information set out in them, and thus, is not responsible
for their content.

The RSUs to which this statement relates may be illiquid and/or subject to
restrictions on their resale. Prospective purchasers of the securities offered
should conduct their own due diligence on the securities.

Participants should, as prospective stockholders, conduct their own due
diligence on the securities. If you do not understand the contents of the Award
Documents, you should consult an authorized financial advisor.

 

B-17



--------------------------------------------------------------------------------

UNITED KINGDOM

Terms and Conditions

Taxes and Other Withholding Obligations. The following provisions supplement
Sections 7 and 21(b) of the Award Agreement:

If payment or withholding of income taxes is not made within ninety (90) days of
the end of the U.K. tax year (April 6—April 5) in which such event giving rise
to the income tax liability occurs or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), you understand and agree that the amount of any uncollected income
tax will constitute a loan owed by you to your employer, effective on the Due
Date. You understand and agree that the loan will bear interest at the
then-current official rate of Her Majesty’s Revenue and Customs (“HMRC”), it
will be immediately due and repayable by you, and MSCI and/or your employer may
recover it at any time thereafter by any of the means referred to in Sections 7
and 21(b) of the Award Agreement.

Notwithstanding the foregoing, you understand and agree that if you are a
director or an executive officer of MSCI (as within the meaning of Section 13(k)
of the Exchange Act), you will not be eligible for such a loan to cover the
income tax. In the event that you are a director or executive officer and the
income tax is not collected from or paid by you by the Due Date, you understand
that the amount of any uncollected Tax-Related Items may constitute a benefit to
you on which additional income tax and national insurance contributions (“NICs”)
may be payable. You understand and agree that you will be responsible for
reporting and paying any income tax due on this additional benefit directly to
HMRC under the self-assessment regime and for reimbursing MSCI or your employer
(as appropriate) for the value of any employee NICs due on this additional
benefit which MSCI or your employer may recover from you by any of the means
referred to in Sections 7 and 21(b) of the Award Agreement.

 

B-18